Citation Nr: 1102572	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  10-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a chronic low back 
disability, claimed as residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2009 rating decision by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the Veteran's claim of entitlement to 
service connection for a low back injury.

At an RO hearing conducted in October 2009, the Veteran, 
accompanied by his representative, presented oral testimony in 
support of his claim before a Decision Review Officer (DRO).  A 
transcript of this hearing has been obtained and associated with 
the Veteran's claim file for the Board's consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2010).  


FINDING OF FACT

A chronic low back disability did not have its onset during 
active military service. 


CONCLUSION OF LAW

The Veteran's current chronic low back disability was not 
incurred in or aggravated by active military service and 
arthritis may not be presumed to be.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).    




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 and VA's duty to 
assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the claim, 
§ 3.159(b) was revised and the requirement that VA request that 
the claimant provide any evidence in his possession that pertains 
to the claim was removed from the regulation.

The service connection claim decided herein stems from the 
Veteran's application for VA compensation, which was filed in 
December 2008.  A VCAA notice letter addressing the applicability 
of the VCAA to service connection claims and of VA's obligations 
to the Veteran in developing such claims was dispatched to the 
Veteran in April 2009, which addresses the matter on appeal and 
satisfies the above-described mandates, as well as the 
requirements that the Veteran be informed of how VA calculates 
degree of disability and assigns an effective date for the 
disability, as prescribed in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The notice was furnished prior to the June 2009 
RO decision on appeal, which adjudicated the claim in the first 
instance; therefore, there is no defect in the timing of the 
notice.  

VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the Veteran in obtaining 
records and providing medical examinations or obtaining medical 
opinions when such are necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records and 
relevant post-service private medical records for the period 
spanning 2008 - 2009 have been obtained and associated with the 
claims file.  The Board notes that although the Veteran reported 
in July 2009 that he received medical treatment from a private 
physician identified as Dr. Chang for low back complaints 
approximately 28 years earlier (i.e., around 1981), and also 
reported treatment from a Dr. Jasinski approximately five years 
earlier, he also stated that their records were unavailable as 
Dr. Change was deceased and Dr. Jasinski had retired and left 
behind no contact information for his former patients.  While the 
Veteran has indicated in his oral and written testimonies of 
receiving back treatment from private sources as early as two 
years following his discharge from service in May 1960, he also 
indicates that the records of such treatment are not obtainable.  
He has also reported receiving an award of Social Security 
Administration (SSA) benefits, but clarified at an October 2009 
DRO hearing that the SSA benefits were for retirement and not for 
disability.  Thus, the Board is satisfied that the evidence is 
sufficiently developed for appellate adjudication and that no 
further development is necessary as any such development would 
either produce no records or records irrelevant to the matter on 
appeal.  The Board notes that the Veteran and his representative 
have been provided with ample opportunity to submit additional 
evidence in support of the claim up to the time when the case was 
received by the Board in November 2010, and that neither the 
Veteran nor his representative have indicated that there are any 
outstanding relevant post-service medical records or other 
pertinent evidence that must be considered in this current appeal 
with respect to the issue decided herein.  

The Board notes that the Veteran was not provided with a VA 
examination addressing the service connection claim presently on 
appeal.  We find that no examination in this regard is warranted 
and that the matter at issue may be duly adjudicated without 
prejudice to the Veteran.  While acknowledging that VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law, in the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) has held that an examination is required 
when (1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes that an examination with respect to the issue 
of entitlement to service connection for a chronic low back 
disability is not needed in this case.  The service treatment 
records do not show treatment for, or diagnoses of a chronic low 
back disability.  Post-service medical records also do not show 
onset of an arthritic disability of the Veteran's lumbar spine 
that was manifested to a compensably disabling degree within the 
first year immediately following his discharge from active duty.  
The only evidence indicating that the Veteran "suffered an 
event, injury or disease in service" relating to these 
aforementioned disabilities are his own lay statements, and a 
November 2009 private medical statement acknowledging that the 
Veteran related such a history to the treating physician 
regarding his current back disability.  Such evidence is 
presently insufficient to trigger VA's duty to provide an 
examination.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because there 
was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.  Although the Veteran is competent to 
allege that he experienced perceivable symptoms such as low back 
pain since military service, the orthopedic condition of a 
chronic low back disorder as a disabling clinical entity is a 
medical diagnosis that the Veteran, as a layperson possessed of 
no formal medical training, is not competent to make on his own, 
much less to proffer probative opinions linking such disabilities 
to service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).   Therefore, as the 
facts of the case do not meet the test established by the Court 
in McLendon, the Board finds that a remand to provide the Veteran 
with a nexus examination regarding his service connection claim 
is not warranted.

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claim decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a chronic low back 
disability, claimed as residuals of a low back injury

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2010).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2010)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of back pain in service will permit 
service connection for a chronic orthopedic disability of the 
spine or musculoskeletal system, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2010).  Service connection may be granted 
for any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2010).

The Board has reviewed the clinical records associated with the 
Veteran's claims file.  His service treatment records do not show 
treatment for a low back injury in service, or a diagnosis of a 
chronic low back disability.  Post-service records do not show 
treatment for, or diagnoses of, a chronic arthritic low back 
disability manifest to a compensable degree within one year 
following his separation from service in May 1960.  Current 
records include a 2008 MRI report showing diagnoses of 
congenital/developmental narrowing of the saggital diameter of 
the Veteran's lumbar canal with superimposed multi-level 
degenerative changes, with spinal canal  stenosis at all 
vertebral levels from L2 to L5, multi-level degenerative disc 
disease (with disc space narrowing and disc bulging), and 
degenerative hypertrophic facet joint changes.

The Veteran's oral and written statements in support of his claim 
relate a history of having injured his low back after falling on 
a rock during a live-fire exercise on an obstacle course during 
military training.  According to the Veteran, he experienced the 
onset of low back pain stemming from this incident.  Although the 
pain subsided for the duration of service, he began experiencing 
low back pain again after service and first began receiving 
medical treatment for his back symptoms approximately two to four 
years following his discharge from active duty.

In a January 2009 letter, the Veteran's private physician, 
Patrick Cosgrove, D.O., reported that he had been treating the 
Veteran for the past eight years for chronic back pain, and that 
the Veteran related a history of back injury during active 
military service in 1958, after he injured his back on a rock, 
with chronic back pain ever since.  X-rays and MRI of his lumbar 
spine revealed diffuse arthritis, three levels of bulging discs, 
and spinal canal narrowing.  The examiner stated that "I do know 
that (the Veteran's) back pain is chronic in nature and (the 
Veteran) has related this incident as being connected to the 
timing of service."

A thorough review of the aforementioned records yields no 
notation of an actual clinical opinion that links the current 
orthopedic diagnoses of the Veteran's lumbar spine to his 
military service.  The November 2009 statement of Dr. Cosgrove 
only reports the Veteran's historical account of a back injury in 
service and continuity of back pain since service, without 
actually proffering a nexus opinion linking the Veteran's present 
low back disability with his period of active duty.  

Even if the Board finds that the Veteran's historical account of 
a back injury in service was credible, the absence of any report 
in his service treatment records of treatment for low back 
symptoms during active duty indicates that there was no chronic 
orthopedic disability that resulted from this alleged injury.  
The long period since service where there was no clinical 
evidence of record showing treatment for a chronic low back 
disability contradicts the Veteran's statements that he had a 
history of low back pain since active duty; as such, the Board 
finds his statements in this regard to lack credibility for 
purposes of establishing continuity of symptomatology.  A lengthy 
period without treatment of the claimed disability is evidence 
against a finding of continuity of symptomatology, and it weighs 
heavily against the claim.  Service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The Board also 
finds it noteworthy that the Veteran did not initiate a claim for 
VA compensation for a back disability until nearly 50 years after 
separation from service, indicating that the onset of the current 
chronic back disability did not occur until well after his 
discharge from the military.  

To the extent that the Veteran seeks to link his current low 
back disability to military service based solely on his own 
personal knowledge of medicine and his medical condition, as 
there is nothing in the record that establishes him to be a 
trained medical professional, he therefore lacks the expertise 
to comment upon medical observations or make diagnoses and 
opinions regarding matters of medical causation and etiology.  
His statements in this regard are thus entitled to no probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, in view of the total absence of any competent evidence 
establishing a nexus between the Veteran's currently diagnosed 
low back disabilities with his military service, the claim of 
entitlement to service connection for a chronic low back 
disability, claimed as residuals of a low back injury, must be 
denied.  Because the evidence in this case is not approximately 
balanced with respect to the merits of this claim, the benefit-
of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a chronic low back disability, claimed as 
residuals of a low back injury, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


